0
       Case 2:20-cr-00842-BRM Document 51 Filed 09/30/20 Page 1 of 2 PageID: 46
                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEW JERSEY                                  ci
    UNITED STATES                                         *

                                                          *

            v.                                            *
                                                                      CRIMNO. 20- 842
                                                         *
     SERGIO JOSE NUI’JEZ FERNANDEZ                        *

                                                          *



       ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
                  FOR FELONY PLEAS AND/OR SENTENCINGS

             In accordance with Standing Order 2020-06, this Court finds:

    _1L That the Defendant (or the Juvenile) has consented to the use of video
    teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

    with counsel; and

                 That the proceeding(s) to be held today cannot be further delayed without serious harm

    to the interests ofjustice, for the following specific reasons:



                              Lw
    Accordingly, the proceeding(s) held on this date may be conducted by:

      RI          Video Teleconferencing

      El          Teleconferencing, because video teleconferencing is not reasonably available for the

    following reason:

                  El     The Defendant (or the Juvenile) is detained at a facility lacking video

             teleconferencing capability.

                  LI     Other:




    Date:           q
                                                                      Honorable Brian Martinotti
                                                                      United States District Judge
  Case 2:20-cr-00842-BRM Document 51 Filed 09/30/20 Page 2 of 2 PageID: 47



                                ATTACHMENT A


The Court finds that the change of plea hearing to be held today cannot be
further delayed without serious harm to the interests of justice for the follow
                                                                                ing
reasons:
      1. To ensure that the Court is not overwhelmed by cases and
          proceedings at the conclusion of this period of emergency. Currently,
          District Judges in New Jersey handle a substantially larger docket of
          cases than Judges in other Districts in the United States. New
          criminal cases continue to be assigned by the Court during the
          emergency. If the Court cannot resolve matters by guilty plea and
          sentencing, the resulting backlog will overwhelm the Court’s ability to
          effectively function. The concern of such congestion and the
          particular harm that likely will be caused by delays in the processing
         of cases and matters in the future is particularly acute in this
         emergency, at least given that: (1) it is unknown when this emergency
         will subside and when the Court will be able to function at normal
         capacity (including, among other things, the empanelment of trial
         juries) and (2) this District’s pre-existing shortage of District Court
         Judges has already challenged the Court’s ability to process and
         resolve cases. This District has six District Judge vacancies: two have
         been pending for more than five years; one has been pending almost
         three years; two have been pending for more than a year; and one has
         been pending almost one year. The Federal Judicial Conference has
         deemed the District’s six vacancies judicial emergencies.
     2. To permit the Defendant to obtain a speedy resolution of his case
        through an admission of guilt and timely sentencing, which will afford
        appropriate punishment and rehabilitation. The Defendant has asked
        for this case to be resolved today by guilty plea.
     3. To permit the Government to obtain a resolution of the case so that
        the Government, already operating in a restricted capacity due to the
        emergency, may appropriately focus its resources on other emerging
        criminal matters. The Government has asked for this case to be
        resolved today by guilty plea.
